Citation Nr: 1718335	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-09 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to an increased disability rating in excess of 20 percent for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1957 to May 1959. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By that rating action, the RO denied service connection for low back and right and left knee disabilities.  The Veteran appealed the RO's determination to the Board. 

In February 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the Veteran's electronic record.  The Veteran has waived initial RO consideration of evidence submitted during (spouse's statement) and after (private medical records) the hearing.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case (SSOC) is not required.  38 C.F.R. § 20.1304 (2016).  The Veteran, however, did not waive initial RO consideration of VA treatment records that were received into the record after issuance of an April 2016 SSOC.  As these records, however, show that the Veteran had a previous medical history of lumbar spine surgery and total bilateral knee replacements, findings that are duplicative of evidence already of record, they are not pertinent to the claims and a remand for an SSOC is not required.  Id.  A remand is required for reasons that are outlined below. 

Regarding the increased rating issue on appeal, by an April 2017 rating action, the RO continued a 20 percent rating assigned to the service-connected bilateral hearing loss disability.  The Veteran submitted a Notice of Disagreement (NOD) in May 2017, wherein he disagreed with the 20 percent rating assigned to the above-cited disability.  The RO has not issued a Statement of the Case (SOC) that addresses the issue of entitlement to an increased disability rating in excess of 20 percent for a bilateral hearing loss disability.  Therefore, the Board must remand the increased rating claim, rather than merely referring it.  A SOC must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claims, additional substantive development is necessary.  Specifically, the AOJ should obtain an addendum opinion from a February 2015 VA physician to address the nature and etiology of the Veteran's lumbar spine and bilateral knee disabilities.  A remand is also required for the AOJ to issue a SOC that addresses the increased rating claim on appeal.  The Board will discuss each reason for remand below. 

i) Addendum Opinion-Service Connection Claims

The Veteran seeks service connection for low back and right and left knee disabilities.  He contends that his low back and bilateral knee disabilities are the result of having to perform strenuous exercises (e.g., jumping off training platforms) during Air Borne training and from having to jump on and off trucks as a truck driver in Iceland.  He contends he has experienced low back and bilateral knee pain during military service and that it has continued since discharge.  (Transcript at pages 5-7, 9; Veteran's handwritten statement to VA, received in July 2014; and Veteran's spouse's February 2017 statement to VA). 

The Board notes that the Veteran's service treatment records (as well as Surgeon General records) are not available as they were destroyed by fire (i.e., destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973).  (See RO's November 2010 Formal Finding on the Unavailability of Service Treatment Records).  Of record, however, is a May 1959 military personnel record showing that the Veteran's discharge from service was not for a physical disability.  

Post-service VA and private treatment records disclose that the Veteran underwent a laminectomy for lumbar spinal stenosis and disk herniation at L3-4 in December 1999.  These reports also contain a history of the Veteran having undergone bilateral total knee replacements.  (Parenthetically, the Board observes that the physician, Dr. G. B., who reportedly performed the Veteran's bilateral total knee replacements, had no records pertaining to the Veteran.)  The post-service evidence of record also includes a February 2015 VA examiner's opinion that is against a nexus between the Veteran's lumbar spine disability and his period of military service.  (Parenthetically, the Board notes that the February 2015 VA physician did not provide an opinion as to the etiology of any currently diagnosed bilateral knee disability).  The VA physician concluded, after a review of the Veteran's electronic record, that his lumbar spine bulging disc and/or spinal stenosis were the result of aging and wear and tear and were unrelated to his two (2) years of military service 40 years previously.  (See February 2015 VA opinion).  

In rendering her opinion, however, the February 2015 VA physician relied, in part, on the lack of contemporaneous medical records.  Specifically, the VA physician concluded that the record was negative for a diagnosis, or any documentation of complaints of pain, referable to the Veteran's claimed lumbar spine until 1998-1999, which was 40 years after service discharge.  She did not, however, address the Veteran's, as well as his spouse's, credible lay history of observable symptomatology and testimony that he has had back and bilateral knee pain since military service, notably from his duties as a truck driver in Iceland.  Dalton v. Nicholson, 21 Vet. App. 2  (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The Board finds that this is particularly important where, as in this case, service treatment records are unavailable because they are fire-related.   Therefore, on remand, an addendum opinion as to the etiology of the Veteran's lumbar spine disorders, as well as his bilateral knee disorders, which considers and addresses such lay statements and testimony, should be obtained on remand. 

ii) Manlincon Issue-Increased Rating Hearing Loss Claim

Regarding the increased rating issue on appeal, by an April 2017 rating action, the RO continued a 20 percent rating assigned to the service-connected bilateral hearing loss disability.  The Veteran submitted a NOD in May 2017, wherein he disagreed with the 20 percent rating assigned to the above-cited disability.  The RO has not issued a SOC that addresses the issue of entitlement to an increased disability rating in excess of 20 percent for a bilateral hearing loss disability.  Therefore, the Board must remand the increased rating claim, rather than merely referring it.  A SOC must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  Manlincon, supra.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's electronic record to the VA physician who offered the February 2015 opinion regarding the etiology of the Veteran's lumbar spine disability.  The record and a copy of this Remand must be made available to the examiner.  If the February 2015 VA physician is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The February 2015 VA physician (or other reviewing clinician) is requested to provide an opinion to the following question:  Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's lumbar spine and bilateral knee disabilities (i.e., history of total bilateral knee replacements) are related to his period of military service; were manifested within one year of separation from service, or are otherwise related to service, to include on the basis of continuity of symptomatology. 

In rendering the opinion, the February 2015 VA examiner (or other reviewing clinician) is advised that the Veteran's service treatment records are fire-related and that there is no separation examination or other service treatment records available for review, aside from a military personnel record that shows that his service discharge was unrelated to a physical disability.  

In providing the requested opinion, the February 2015 VA examiner (or other reviewing clinician), must address the Veteran's and spouse's lay statements and testimony regarding the onset of his back and bilateral knee symptoms and continuous nature of these symptoms since service.  Specifically, the February 2015 VA examiner (or other reviewing physician) must address the Veteran's reports of having had bilateral knee and low back pain since military service as a result of having performed strenuous exercises during Air Borne training and from having to jump on and off trucks as a truck driver in Iceland.
 
 If a negative nexus opinion is rendered, the February 2015 VA examiner (or other reviewing clinician), must provide a complete medical rationale for the opinion, to include an explanation for the February 2015 determination that the Veteran's lumbar spine disability was more consistent with age-related changes as opposed to the exercises and duties performed by him during Airborne Training and as a truck driver in Iceland.

The report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the February 2015 VA physician (or other reviewing clinician) is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  A complete rationale must be provided for each opinion given.		

2.  Issue a SOC that addresses the issue of entitlement to an increased disability rating in excess of 20 percent for a bilateral hearing loss disability.  Only if the Veteran perfects an appeal, should the claim be certified to the Board.

3.  Thereafter, the AOJ must review the electronic record to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims for service connection for low back and bilateral knee disabilities.  If any claim is denied, supply the Veteran and his representative with a SSOC and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

